Citation Nr: 1719915	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967 including service in the Republic of Vietnam.  He was awarded the Purple Heart and Air Medals and the Combat Aircrew Insignia.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss disability.  Jurisdiction now lies with the Chicago, Illinois RO. 

The Veteran was scheduled for a requested videoconference hearing in October 2016 before a Veterans Law Judge at the RO.  However, prior to the scheduled hearing, the Veteran withdrew his request for the hearing.  See a statement from the Veteran dated September 2016.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a bilateral hearing loss disability that is attributable to his active service, in particular from noise exposure from his service in Vietnam when he was a helicopter mechanic, aircrew member, and rifleman in Vietnam.  As indicated above, the Veteran's personnel records document his service in Vietnam.  The Board therefore finds the Veteran credible with regard to his reported in-service noise exposure.  

In an August 1967 service treatment record, a clinician documented hearing loss in the right ear caused by otitis, although the Veteran's separation examination dated October 1967 revealed normal hearing bilaterally.  The service treatment records do not document any other complaints of or treatment for hearing loss.    

The Veteran was provided a VA audiological examination in August 2009.  The VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
20
LEFT
5
5
5
15
25

Speech discrimination score at that time was 94 percent in the right ear and 100 percent in the left ear.  The VA examiner declined to diagnose the Veteran with hearing loss in the right ear, and that the left ear showed a moderate loss above the compensable range at 6000-8000 Hz only.  She opined that it is less likely than not that the high frequency loss in the left ear can be attributed to in-service noise exposure.  

Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  

The Board acknowledges that the VA examination report demonstrates that the Veteran does not have a bilateral hearing loss disability for VA evaluation purposes.  Therefore, the August 2009 VA examination report does not demonstrate that these criteria have been met with respect to the Veteran's claimed bilateral hearing loss disability.  The VA examination report does not include threshold findings (from 500-4000 Hertz) exceeding 40 dB in the right or left ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500-4000 Hertz) in the right or left ear.  Likewise, the speech recognition score was not less than 94 percent in the right or left ear.  There is no medical evidence currently of record to the contrary which establishes the criteria necessary for a finding of a bilateral hearing loss disability for VA rating purposes.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA rating purposes. 

The Board notes that typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  

However, a VA ENT treatment record dated October 2010 located in the Veteran's Virtual VA claims folder documents the Veteran's complaint of gradual hearing loss.  Pertinently, after examination of the Veteran, the VA ENT surgery resident diagnosed the Veteran with "[c]hronic hearing loss" and that a repeat audiogram should be ordered at the next ENT visit.  Although the ordered audiogram is not of record, as the October 2010 VA treatment record indicates a worsening of the Veteran's hearing loss, the Board finds that a contemporaneous VA examination is warranted to ascertain whether the Veteran has a current bilateral hearing loss disability for VA evaluation purposes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  Additionally, if, and only if, it is determined that the Veteran has a bilateral hearing loss disability for VA evaluation purposes, an opinion as to whether the diagnosed hearing loss disability is attributable to any aspect of service, in particular in-service noise exposure, should be obtained.  

Additionally, on remand, the AOJ should obtain any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss disability, to include outstanding audiograms.  The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss disability claim remanded herein to include outstanding audiograms.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the audiological examination, the examiner is asked to render an opinion as to the following:

a. Whether the Veteran has a bilateral hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

b. If, and only if, the Veteran has a bilateral hearing loss disability for VA evaluation purposes, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss disability is causally or etiologically related to his service, including his credible report of noise exposure from his combat service in Vietnam.  

c. The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




